Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 06/04/2021 is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US Pat. No.: 10372967. Although the claims at issue are not identical, they are not patentably distinct from each other because they cited similar limitations.
Instant Application
US Pat. No.: 10372967
1. A parasite analysis system comprising: a material reservoir configured 
to store a biological sample; an imaging cell controllably connected to the material reservoir 
and configured to receive a portion of the biological sample from the material reservoir; 






an image analysis system configured to analyze the chronological set of images to generate an estimate of a number of parasites in the portion of the biological sample.

2. The parasite analysis system of claim 1, wherein the image analysis system being configured to analyze the chronological set of images comprises being configured to: 

identify patches in at least some images of the chronological set of images as candidate patches for depicting a parasite based on foreground pixels included in the patches, 

wherein each candidate patch is a portion of one of the images having a location within the corresponding image; 




generate the estimate of the number of parasites in the portion of the biological sample based on the locations of the candidate patches that depict a parasite.

3. The parasite analysis system of claim 2, wherein the image analysis system being configured to analyze the chronological set of images further comprises being configured to: 









identify foreground pixels in at least some of images of the chronological set of images, the 

4. The parasite analysis system of claim 2, wherein, to identify patches in at least some images of the chronological set of images as candidate patches, the image analysis system is configured to: 
place a window of predetermined size at a plurality of positions in an image, the predetermined size based on an expected size of a parasite; calculate, for each position of the window, a foreground pixel score based on a number of foreground pixels within the window; identify a portion of the image within the window when the window is at a given position as a candidate patch responsive to the foreground pixel score for the given position exceeding a threshold; and 



5. The parasite analysis system of claim 2, wherein, to identify candidate patches that depict a parasite, the classifier is configured to: 

calculate a histogram of gradients for a candidate patch in a first image of the chronological set of images; 
identify a comparison portion of a second image in the chronological set of images, a location of the comparison portion in the second image corresponding to a location of the patch in the first image; 
calculate a histogram of gradients for the comparison portion; and determine whether the candidate patch depicts a parasite based on a comparison between the histogram of gradients for the candidate patch and the histogram of gradients for the comparison portion.

6. The parasite analysis system of claim 1, wherein, to generate the estimate of the number of parasites in the portion of the biological sample, the image analysis system is configured to: 
determine a parasite count for each of a plurality of images of the chronological set of images; and 


generate the estimate of the number of parasites by calculating a median of the parasite counts.

7. The parasite analysis system of claim 1, further configured to: 
generate an estimate of a number of parasites in each of a plurality of additional portions of the biological sample; and generate an estimate for a total number of parasites in the biological sample based on the estimates of the number of parasites in the portion and the plurality of additional portions.




21. The parasite analysis system of claim 4, wherein a contribution of foreground pixels to the foreground pixel score for a position is weighted by a two dimensional Gaussian weighting function.



wherein an input valve controls whether biological sample can flow from the pressure vessel into the imaging cell; a waste depository controllably connected to the imaging cell, wherein an output valve controls whether biological sample can flow from the imaging cell into the waste depository; 

an image analysis system configured to analyze the chronological set of images to generate an estimate of a number of parasites in the portion of the biological sample, 

wherein being configured to analyze the chronological set of images includes being configured to: 


identify patches of a predetermined size in at least some images of the chronological set of images as candidate patches for depicting a parasite, the predetermined size based on an expected size of a parasite, 
each candidate patch being a portion of a corresponding image of the at least some images and having a location within the corresponding image; 



generate the estimate of the number of parasites in the portion of the biological sample based on the locations of candidate patches identified as depicting a parasite.

2. The parasite analysis system of claim 1, further comprising: a controller configured to open the input valve and the output valve for sufficient time for the portion of the biological sample to flow from the pressure vessel into the imaging cell, the portion of the biological sample substantially replacing previous content of the pressure vessel.

8. The parasite analysis system of claim 1, wherein the image analysis system being configured to analyze the chronological set of images comprises being configured to: 
identify foreground pixels in at least some of images of the chronological set of images, the 

9. (Currently Amended) The parasite analysis system of claim 8, wherein, to identify patches in at least some images of the chronological set of images as candidate patches, the image analysis system is configured to: 
place a window of the predetermined size at a plurality of positions in an image, the predetermined size based on an expected size of a parasite; calculate, for each position of the window, a foreground pixel score based on a number of foreground pixels within the window; identify a portion of the image within the window when the window is at a given position as a candidate patch responsive to the foreground pixel score for the given position exceeding a threshold, the location of the candidate patch being the given position; and 


11. The parasite analysis system of claim 1, wherein, to identify candidate patches that depict a parasite, the classifier is configured to: 

calculate a histogram of gradients for a candidate patch in a first the corresponding image of the chronological set of images; 
identify a comparison portion of a second image in the chronological set of images, a location of the comparison portion in the second image corresponding to the location of the patch in the first corresponding image; 
calculate a histogram of gradients for the comparison portion; and determine whether the candidate patch depicts a parasite based on a difference between the histogram of gradients for the candidate patch and the histogram of gradients for the comparison portion.

12. (Withdrawn) The parasite analysis system of claim 1, wherein, to generate the estimate of the number of parasites in the portion of the biological sample, the image analysis system is configured to: 
determine a parasite count for each of a plurality of images of the chronological set of images, the parasite count for an image based on candidate patches identified an depicting a parasite in that image; and generate the estimate of the number of parasites by calculating a median of the parasite counts.
13. The parasite analysis system of claim 1, further configured to: 
generate an estimate of a number of parasites in each of a plurality of additional portions of the biological sample; and generate an estimate for a total number of parasites in the biological sample based on the estimates of the number of parasites in the portion and the plurality of additional portions.




10. The parasite analysis system of claim 9, wherein a contribution of foreground pixels to the foreground pixel score for a position is weighted by a two dimensional Gaussian weighting function.





Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: image analysis system in claim 1; classifier in claim 2 and 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savkarea et al. ("Automatic System for Classification of Erythrocytes Infected with Malaria and Identification of Parasite life stage, 2nd International Conference on Communication, Computing & Security [ICCCS-2012], Procedia Technology 6 ( 2012 ) 405 – 410 (Year: 2012), hereinafter “Savkarea”) as applied to claims above, and further in view of (Callahan et al. US-20110216953-A1)

Regarding claim 1, SAVKAREA discloses a parasite analysis system (see SAVKAREA, abstract: Malaria is a serious disease caused by a blood parasite named Plasmodium spp. The World Health Organization estimates 300-500 million malaria cases and more than 1 million deaths per year -Tek F. B. et al., 2006-. Manual counting and classifications of infected erythrocytes is a time-consuming and laborious process -Selena W.S. Sio et al., 2007.The aim of our study to develop a fully automatic system for counting and classification of Malaria parasite infected erythrocytes and threshold erythrocytes are segmented form pre-processed images; watershed algorithm is used to separate overlapped cells. Statistical and colour features are extracted and given to the SVM binary classifier which classifies Malaria infected erythrocytes and SVM multi classifier is used for detection of parasite life stages) comprising: 
and 

    PNG
    media_image1.png
    288
    913
    media_image1.png
    Greyscale

in the portion (pg. 407, sect. 3.3,  i.e. As Malaria parasite lies in erythrocytes so first step is to segment erythrocytes from blood image. To segment foreground from background Global threshold and Otsu threshold is used on grayscale enhanced image -N. Otsu, 1979-. For low contrast image segmentation applied on enhanced green channel of the image. Result of thresholding on both images is added to get binary image of cells. Average area of cells is calculated which helps to remove small artifact from image. Unwanted pixels are removed by using Median Filter. For separation of overlapping cells distance transform is applied separately on each cluster of cells. After that Watershed transform is applied on to get separation of overlapping cells -S.S. Savkare and S.P. Narote, 2011-. This final binary image of cells is given to next block.) of the biological sample (pg. 409, sect. 4, i.e. SVM binary classifier is used to classify erythrocytes as infected or non-infected. Total 71 images are processed through an automatic system. Area of infected erythrocyte is larger than normal erythrocyte; standard deviation is very high as compare to normal erythrocyte, skewness of healthy cells is up to 2 and for infected
cell it is above 2. In Table specificity, sensitivity for Linear, Polynomial and RBF kernel is given. For SVM
multi classifier the described methods of feature extraction produce a very rich group of parameters. Area occupied by ring stage parasite in erythrocyte is 20-50%, by schizont stage is 40-80% and in gametocyte stage whole erythrocyte can be occupied by parasite. Fig. 2 shows output of segmentation 
It is noted that SAVKAREA is silent about a material reservoir configured to store a biological sample; an imaging cell controllably connected to the material reservoir and configured to receive a portion of the biological sample from the material reservoir as claimed
However, CALLAHAN discloses a material reservoir configured to store a biological sample (i.e. claim 20, …tubing connectors, tubing manifolds, syringes,
inflow fluid reservoirs,
multiwell fluid reservoirs,
fluid filters,
submicron fluid filters,
fluid channels of any type or geometry,
microfluidic channels of any type or geometry,
capillary flow channels and tubing,
microfluidic capillary flow channels and tubing electrically
conducting wires, and); 
an imaging cell (as cited in claim 20, i.e. array) controllably connected (see, fig. 1, as cited in claim 20 wherein said sensing devices, sensing device components and sensing device support and positioning components not attached to said stage support components, said stage components, or said one or more cellular array support components can be one or more selected from the group consisting of: robotic devices that fractionate said outflow fluid and employ robotic analytical instrumentation to analyze the chemical and biological composition of said autosampled outflow fluid samples)

    PNG
    media_image2.png
    506
    786
    media_image2.png
    Greyscale
 to the material reservoir  and configured to receive a portion (as cited above, i.e. claim 20) of the biological sample from the material reservoir (see fig. 2, as cited above, i.e. …wherein one or more said sensing device components positioned and held in a specific location and 3D orientation are positioned and held in one or more locations selected from the group consisting of: inserted in said inflow fluid reservoirs, adjacent to said inflow fluid reservoirs, inserted in inflow fluid tubing leading to said one or more cellular array support components, adjacent to said inflow fluid tubing leading to said one or more cellular array support components, inserted in said one or more cellular array support components, adjacent to said one or more cellular array support components, inserted in outflow fluid tubing leading away from said one or more cellular array support components, adjacent to said outflow fluid tubing leading away from said one or more cellular array support components, inserted in said outflow fluid collection reservoir, and adjacent to said outflow fluid collection reservoir; wherein said 

    PNG
    media_image3.png
    739
    529
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SAVKAREA by adding CALLAHAN's teaching so as to have benefit of developing a more detailed picture of cellular signaling and developing methods to diagnose and treat disease.


Regarding claim 2, SAVKAREA and CALLAHAN, for the same rationale of combination, further discloses wherein the image analysis system being configured to analyze the chronological set of images (as cited above) comprises being configured to: 
identify patches in at least some images of the chronological set of images as candidate patches for depicting a parasite based on foreground pixels included in the patches (SAVKAREA, Fig. 2, pg. 407, sect. 3.3, As Malaria parasite lies in erythrocytes so first step is to segment erythrocytes from blood image. To segment foreground from background Global threshold and Otsu threshold is used on grayscale enhanced image (N. Otsu, 1979). For low contrast image segmentation applied on enhanced green channel of the image. Result of thresholding on both images is added to get binary image of cells. Average area of cells is calculated which helps to remove small artifact from image. Unwanted pixels are removed by using Median Filter. For separation of overlapping cells distance transform is applied separately on each cluster of cells. After that Watershed transform is applied on to get separation of overlapping cells (S.S. Savkare and S.P. Narote, 2011). This final binary image of cells is given to next block), 
wherein each candidate patch is a portion of one of the images having a location within the corresponding image (see the portion citation above); 

generate the estimate of the number of parasites in the portion of the biological sample based on the locations of the candidate patches (as cited above, see classifier citation, i.e …For separation of overlapping cells distance transform is applied separately on each cluster of cells. After that Watershed transform is applied on to get separation of overlapping cells (S.S. Savkare and S.P. Narote, 2011). This final binary image of cells is given to next block) that depict a parasite (In command window total number of erythrocytes, total number of infected cells and life stage of parasite will get displayed. For). 

Regarding claim 3, SAVKAREA and CALLAHAN, for the same rationale of combination, further discloses, wherein the image analysis system being configured to analyze the chronological set of images further comprises being configured to: 
identify foreground pixels in at least some of images of the chronological set of images (see foreground citation above), the foreground pixels being pixels whose values change significantly between images in the set (see foreground citation), wherein the candidate patches are identified based on foreground pixels included in the patches (i.e. step is to segment erythrocytes from blood image. To segment foreground from background Global threshold and Otsu threshold is used on grayscale enhanced image -N. Otsu, 1979-).

Regarding claim 7, SAVKAREA and CALLAHAN, for the same rationale of combination, further discloses further configured to: 


Regarding claim 20, SAVKAREA and CALLAHAN, for the same rationale of combination, further discloses wherein the chronological set of images is video recorded for a period in a range from five seconds to ten seconds (see CALLAHAN, para. 43, also, Applicant should note the range of time of in vivo observation of CALLAHAN falls within 5s-10s, for 100 images captured at instance of 20 frames/second).

Claims 4, 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savkarea et al. ("Automatic System for Classification of Erythrocytes Infected with Malaria and Identification of Parasite life stage, 2nd International Conference on Communication, Computing & Security [ICCCS-2012], Procedia Technology 6 ( 2012 ) 405 – 410 (Year: 2012), hereinafter “Savkarea”) as applied to claims above, and further in view of (Callahan et al. US-20110216953-A1), still further in view of  Díaz et al., (A semi-automatic method for quantification and classification of erythrocytes infected with malaria parasites in microscopic images, Journal of Biomedical Informatics 42 (2009) 296–307, hereinafter “Díaz”)

Regarding claim 4, SAVKAREA and CALLAHAN discloses the parasite analysis system, wherein, to identify patches in at least some images of the chronological set of images as candidate patches (as cited above). 
	It is noted that SAVKAREA and CALLAHAN is silent about place a window of predetermined size at a plurality of positions in an image as claimed.

identify a portion of the image within the window when the window is at a given position as a candidate patch responsive to the foreground pixel score for the given position exceeding a threshold (i.e. as cited above, label as foreground); and 
set at least some of the pixels within the window when the window is at the given position as background pixels (as cited below) responsive to the foreground pixel score for the given position exceeding the threshold (pg. 300, sect. 2.5,1 look-up table, Color space classification attempts to find the set of boundaries that optimally separates background from foreground objects in a particular color-space representation. In this color pixel classification problem, the number of possible patterns was much smaller than the number of patterns to classify. Therefore, it resulted more efficient to pre-compute a look-up table for every possible pattern in a whole color space, and then to classify image pixels by accessing the location of their values at the look-up table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SAVKAREA and CALLAHAN in combination by adding DÍAZ's teaching so as to have benefit of avoiding large inter and intra-observer variabilities.


determine a parasite count for each of a plurality of images of the chronological set of images (as cited above); and generate the estimate of the number of parasites by calculating a median of the parasite counts (DÍAZ, para. Table 1, shows mean, i.e. median of parasite count comparison, i.e. a median of the parasite counts is generated, i.e for a total of 100 digital images, see pg. 304, right col. Second para.).

Regarding claim 21, SAVKAREA, CALLAHAN and DÍAZ, for the same rationale of combination, further discloses wherein a contribution of foreground pixels to the foreground pixel score for a position is weighted by a two dimensional Gaussian weighting function (see SAVKAREA, pg. 208, sect. 2.4).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savkarea et al. ("Automatic System for Classification of Erythrocytes Infected with Malaria and Identification of Parasite life stage, 2nd International Conference on Communication, Computing & Security [ICCCS-2012], Procedia Technology 6 ( 2012 ) 405 – 410 (Year: 2012), hereinafter “Savkarea”) as applied to claims above, and further in view of (Callahan et al. US 20110216953 A1), still further in view of  Kashyap et al. (US 20180303466 A1 hereinafter “Kashyap”)

Regarding claim 5, SAVKAREA and CALLAHAN discloses a parasite analysis system, 
	It is noted that SAVKAREA and CALLAHAN is silent about calculate a histogram of gradients as claimed.
However, KASHYAP discloses calculate a histogram of gradients (as cited below) for a candidate patch (i.e. candidate patch citation above) in a first image (input image as cited above) of the 
calculate a histogram of gradients (as cited above) for the comparison portion; and determine whether the candidate patch depicts a parasite (see SVM citation above, Applicant should note SVM is also cited in SAVKAREA and DÍAZ) based on a comparison (as cited above, i.e. classifier will compare the two, and see whether it meets the classifier matrix) between the histogram of gradients for the candidate patch and the histogram of gradients for the comparison portion (para. [0104] FIG. 15B is an image classification method for determining stool consistency. In embodiments where the image is captured in color, the first step is to convert the captured color image into a grayscale image. The gradient magnitude of the image is then computed using an operator such as Sobel-Feldman Operator. The gradient magnitudes are binned into a histogram of a fixed step size. Each image is encoded as features as a quantized histogram of gradients. These features are then fed into a pre-trained classifier, such as a support-vector machine (SVM), that classifies the feature into a label according to the Bristol stool scale, or other similar clinically accepted scales known in the art. The classifier that assigns the label has been trained to labeled sets of images. Each image of the training set was assigned a discrete label that has been assigned as ground truth. The training of the SVM minimizes classification errors against these ground truth labels. This classification method determines the stool consistency from a range of hard and lumpy to completely unformed and liquid, using standard clinical labels used in clinical studies to assess bowel consistency. However, instead of relying on patient self-reporting, this method automates or semi-automates the classification with objective images captured from the identified individual. An alternate method to determine stool consistency is to use a shallow neural network (NN). With more data, the NN will be more accurate since the first few layers of the neural network will, accurate feature detectors than hand-crafted features such as histogram of gradients. The output of the NN is modeled as independent matrix functions for each desired class-label. The rectified linear unit on the individual output could be sigmoid function-like. The independent outputs are derived to “meta-class labels” such as healthy or unhealthy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SAVKAREA and CALLAHAN in combination by adding KASHYAP's teaching so as to have benefit of automates or semi-automates the classification with objective images.

Conclusion
US 20180008982 A1 retrieving cells of interest were enclosed. The said device comprises a column comprising (i) an inner wall defining an inner chamber with inlet and outlet openings, (ii) a perforated plug disposed adjacent to the outlet opening, (iii) a sleeve insert with a channel and disposed within the chamber and adjacent to the perforated plug, and (iv) a filtering means housed within sleeve insert sandwiched between two sealing means. In particular, Tumor-derived endothelial cell clusters (TECCs) as characterized multiple nuclei, expression of endothelial markers (PECAM1, VWF and CDH5), and non-expression of leukocyte, megakaryocyte and platelets markers, may be retrieved using the disclosed device. Also encompassed are methods, reagents and kits for the diagnosis and prognosis of cancers by detecting for the presence of TECCs isolated from blood samples using the claimed device.
US 20160187199 A1 a smartphone or point of sale scanner, is adapted for use as an imaging spectrometer, by synchronized pulsing of different LED light sources as different image frames are captured by the image sensor. A particular implementation employs the CIE color matching functions, and/or their orthogonally transformed functions, to enable direct chromaticity capture. These and various other configurations of spectral capture devices are employed to capture spectral images 
US 20150297620 A1 cystic genetic disorder of the kidneys. Recent identification of signaling cascades de-regulated in PKD has led to the initiation of several clinical trials, but an effective therapy is still lacking. A new therapeutic paradigm is capable of improving the proliferation rate and cystic kidney volume in PKD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FRANK F HUANG/Primary Examiner, Art Unit 2485